DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Mr. Anthony Jones on 01/25/2021.
The application has been amended as follows:
In the claim:
Claims 1-26 have been replaced with the below claims:
1.         (Currently Amended) At least one non-transitory, computer readable medium, carrying instructions, which when executed by at least one data processor, cause a computing system to perform operations, the operations comprising:
receiving a signal broadcast by a control beacon,
wherein the signal from the control beacon includes an identifier that uniquely identifies the control beacon among multiple control beacons; 
identifying, based at least in part on contents of the received signal, at least one policy in a set of policies to be applied in response to receipt of the signal from the control beacon, 
wherein the at least one policy in the set of policies identifies at least one of: aesthetic, content, hardware, or functional customizations to be applied to a mobile device, and
wherein the at least one policy, when applied to the mobile device, modifies a hardware or software function of the mobile device; 
applying the at least one policy on the mobile device while the mobile device continues to receive the signal from the control beacon;
detecting that the mobile device is no longer receiving the signal from the control beacon; and
when it is detected that the mobile device is no longer receiving the signal, terminating the application of the at least one policy on the mobile device.
2.         (Original)  The non-transitory, computer readable medium of claim 1, wherein the functional customizations relate to a camera, a microphone, a network communication module, one or more sensors, speaker, an e-mail application, a gaming application, a social media application, a device connection, a network connection, or a cellular service associated with the mobile device.
3.         (Original) The non-transitory, computer readable medium of claim 1, wherein the at least one policy in the set of policies are automatically downloaded from a control beacon management platform.

accessing one or more locally stored policies stored at the mobile device based on the identifier that uniquely identifies the control beacon among multiple control beacons.
5.         (Original) The non-transitory, computer readable medium of claim 1, wherein the operations further comprise:
determining if the mobile device should be excluded from the identified at least one policy; and 
when it is determined that the mobile device should be excluded, preventing the application of the at least one policy on the mobile device.
6.         (Original) The non-transitory, computer readable medium of claim 1, wherein the operations further comprise: 
recognizing a format of the signal from the control beacon; and 
deciphering a customized portion that identifies the identified at least one policy that should be applied. 
7.         (Original) The non-transitory, computer readable medium of claim 1, wherein the at least one policy disables one or more of a camera, a microphone, incoming text messages, outgoing text messages, sounds, an ability to receive incoming calls, an ability to place outgoing calls, an e-mail application, a gaming application, a social media application, a device connection, a network connection, or a cellular service.

8.         (Original) The non-transitory, computer readable medium of claim 1, wherein the signal from the control beacon is detected using Bluetooth.
9.         (Original)  The non-transitory, computer readable medium of claim 1, wherein the at least one policy is applied on the mobile device based on a time of day, location of the mobile device, location of the control beacon, or any combination thereof.
10.       (Original) The non-transitory, computer readable medium of claim 1, wherein the operations further comprise:
transmitting a message to the control beacon in response to receipt of the signal from the control beacon, 
wherein the message transmitted to the control beacon comprises an identifier that uniquely identifies the mobile device among multiple mobile devices.
11.       (Original) The non-transitory, computer readable medium of claim 1, wherein the at least one policy is identified based on a type of the control beacon.
12.       (Canceled)
13.       (Original) The non-transitory, computer readable medium of claim 1, wherein the operations further comprise:
detecting that the mobile device is beyond a threshold distance from the control beacon; and

14-19.   (Canceled)  
20.       (Currently Amended) A method for modifying features of a mobile device, the method comprising:
receiving, at the mobile device, a signal broadcast by a control beacon,
wherein the signal from the control beacon includes an identifier that uniquely identifies the control beacon among multiple control beacons; 
identifying, by the mobile device, based at least in part on contents of the received signal, at least one policy in a set of policies to be applied in response to receipt of the signal from the control beacon, 
wherein the at least one policy in the set of policies identifies at least one of: aesthetic, content, hardware, or functional customizations to be applied to a mobile device, and
wherein the at least one policy, when applied to the mobile device, modifies a hardware or software function of the mobile device; 
applying, at the mobile device, the at least one policy on the mobile device while the mobile device continues to receive the signal from the control beacon;
detecting that the mobile device is no longer receiving the signal from the control beacon; and
when it is detected that the mobile device is no longer receiving the signal, terminating the application of the at least one policy on the mobile device.
21.       (Previously Presented) The method of claim 20, wherein the functional customizations relate to a camera, a microphone, a network communication module, one or more sensors, speaker, an e-mail application, a gaming application, a social media application, a device connection, a network connection, or a cellular service associated with the mobile device.
22.       (Previously Presented) The method of claim 20, wherein the at least one policy in the set of policies is automatically downloaded from a control beacon management platform.
23.       (Previously Presented) The method of claim 20, further comprising:
accessing one or more policies stored at the mobile device based at least in part on the identifier that uniquely identifies the control beacon among multiple control beacons.
24.       (Previously Presented) The method of claim 20, further comprising:
determining if the mobile device should be excluded from the identified at least one policy; and 
when it is determined that the mobile device should be excluded, preventing application of the at least one policy on the mobile device.
25.       (Previously Presented) The method of claim 20, further comprising: 
recognizing a format of the signal from the control beacon; and 

26.       (Currently Amended) A mobile device comprising:
at least one hardware processor; and
at least one memory storing instructions that, when executed by the at least one hardware processor, cause the mobile device to perform operations comprising:
receive, at the mobile device, a signal from a control beacon,
wherein the signal from the control beacon includes an identifier that uniquely identifies the control beacon among a set of control beacons; 
identify, by the mobile device, based at least in part on contents of the received signal, at least one policy in a set of policies to be applied in response to receipt of the signal from the control beacon, 
wherein the at least one policy in the set of policies identifies at least one of: aesthetic, content, hardware, or functional customizations to be applied to the mobile device, and
wherein the at least one policy, when applied to the mobile device, modifies a hardware or software function of the mobile device; 
apply, in response to the received signal from the control beacon, the at least one policy on the mobile device;
detect that the mobile device is no longer receiving the signal from the control beacon; and
when it is detected that the mobile device is no longer receiving the signal, terminate the application of the at least one policy on the mobile device.

Allowable Subject Matter
4.	Claims 1-11, 13, 20-26 are allowed with the allowable subject matter of claim 12 into the independent claims.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhan T. Le whose telephone number is 571-272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649